Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The
The office action is in response to communication filed 02/02/2022 in which claims 1-20 are pending, claims 1, 15, and 16 are independent. 

Response to Amendment
Applicant’s response filed on 05/11/2022 in which claims 2-8, 9-11, 13, 15, 16, 19, and 20 were amended has been entered of record. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, the prior art does not teach or suggest either alone or in combination a nonvolatile memory device comprising:  a memory cell array in the memory cell region including a plurality of NAND strings storing multiplicand data, first ends of the plurality of NAND strings connected to a plurality of bitlines, second ends of the plurality of NAND strings outputting a plurality of multiplication bits corresponding to bitwise multiplication of the multiplicand data stored in the plurality of NAND strings and multiplier data loaded on the plurality of bitlines,  an input current generator configured to generate a plurality of input currents; an operation cell array in the memory cell region including a plurality of switching transistors, gate electrodes of the plurality of switching transistors connected to the second ends of the plurality of NAND strings, the plurality of switching transistors selectively summing the plurality of input currents based on the plurality of multiplication bits to output a plurality of output currents and in combination with other limitations.
Regarding claim 15, the prior art does not teach or suggest either alone or in combination a nonvolatile memory device comprising: a plurality of NAND strings in the memory cell region arranged in a plurality of rows and a plurality columns, first ends of the plurality of NAND strings connected to the plurality of bitlines, and a plurality of switching transistors in the memory cell region arranged in a plurality of rows and a plurality of columns, wherein: gate electrodes of the plurality of switching transistors are connected to second ends of the plurality of NAND strings, and each of the plurality of switching transistors is directly connected between an input line of the plurality of input lines and an output line of the plurality of output lines and in combination with other limitations. 
Regarding claims 16-20, the prior art does not teach or suggest either alone or in combination a memory system comprising: the nonvolatile memory device further configured to store multiplicand data in the NAND strings, load multiplier data on the bitlines, perform a read sensing operation of the multiplicand data to generate multiplication bits, apply the multiplication bits to gate electrodes of the switching transistors, and selectively sum input currents using the switching 25transistors that are switched based on the multiplication bits to provide output currents, 50SEC.4520CIP wherein the multiplication bits correspond to bitwise multiplication of the multiplicand data and the multiplier data and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825